Field, J.
The memorandum of purchase signed by the defendants was evidence of an admission by them that there was a “ Milton Mining and Milling Company,” which issued what were called by the parties shares of stock, which the defendants bought. If there were such shares, the objection does not seem to have been taken that the certificates offered were not genuine, or were not certificates of what was generally known and called shares of stock of the Milton Mining and Milling Company, or were not what was intended by the parties to the contract.

Exceptions overruled.